significant index no department of the treasury internal_revenue_service washington d c date may contact person id number telephone number ope eo0th s employer_identification_number legend x n dear sir or madam this is in reference to a letter dated date submitted by your authorized representatives requesting a private_letter_ruling as to the federal_income_tax consequences of the proposed transactions described below the information provided indicates that you have been recognized as exempt from federal_income_tax as an organization described in sec_501 c of the internal_revenue_code and have been classified as other than a private_foundation under sec_509 a of the code purpose is to promote low-speed magnetically levitated maglev transportation systems as a means of providing safe nonpolluting and efficient public transportation your primary in order to demonstrate the feasibility of maglev transportation systems to x the city and other governmental entities you plan to construct a maglev people mover the shuttle system and a big_number space parking garage the garage the garage will be constructed to the east of an all-purpose auditorium coliseum the arena in the gawntown area of the city system will connect the garage to a subway station the subway station a distance of about big_number feet the ride between the garage and the subway station will take approximately seconds passengers will be riding in a transit car magnetically supported two inches above the guideway about to feet above the streets the shuttle system and the garage are referred to herein as the project the shuttle there are currently approximately big_number surface parking spaces available at the arena the garage will be on current surface parking at the arena thereby displacing parking spaces but adding an additional big_number spaces in the garage indicated that there is spaces there are several construction projects either planned or underway in the downtown area which provide for some parking but will also generate additional traffic a current shortage of parking spaces in the city’s downtown area of big_number a study commissioned by you the study overall the study projects off that by that even with the addition of big_number parking spaces in the downtown area a shortage of big_number spaces will remain the proposed garage will be a multi-use parking facility day and evening usage will be by commuters and visitors to office government and other buildings most of which have little or no parking evening and weekend parking will be generated by about arena events per year these will include hockey basketball soccer wrestling boxing exhibit shows ice shows concerts rodeos graduations etc while patrons using the garage will be charged a commercially reasonable fee to park anyone will be permitted to ride on the shuttle system free of charge those using the garage for evening activities may use the shuttle system for transportation to and from downtown restaurants stores and office buildings county have approved the project providing all the necessary rights of way building permits and other approvals both the city and y county the you expect that the project will be financed by both taxable and tax-exempt_bonds with an after the bonds have been repaid you intend to transfer the average maturity_date of thirty years garage and shuttle system to the county or an appropriate governmental agency selected by the county the county will enter into a guaranty pledging its full faith and credit toward payment of principal and interest on certain bonds issued by you in connection with the project you will use any remaining surplus funds to build additional maglev shuttle systems in the city and surrounding communities or for other community development purposes including the construction of a new ice hockey arena the city will enter into an agreement with you covenanting that the city will grant a minimum of dollar_figure million in parking tax abatement to be credited against parking taxes due from project operations you will enter into agreements with relevant property_tax authorities the city the county and the school district whereby the authorities covenant to accept dollar_figure annually commencing on the date of the closing of the financing increased by annually to be paid_by you in lieu of any applicable_property taxes y a municipal authority currently operates buses and a light rail transit system in the city and and the county t also operates park-and-ride lots in the county and is actively involved in expanding the number of park-and-ride lots to relieve traffic congestion in the downtown area and to facilitate the use of the public transportation system by area commuters the city itself operates numerous downtown and fringe parking garages sec_501 c of the code provides in part for an exemption from federal_income_tax for corporations organized and operated exclusively for charitable scientific or educational_purposes provided no part of the corporation's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1 c -1 d of the income_tax regulations provides that the term charitable is used in sec_501 c in its generally accepted legal sense and is therefore not to be construed as limited by the separate enumeration in sec_501 of other tax-exempt purposes which may fall within the broad outlines of charity as developed by judicial decisions such term includes advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above purposes or i to lessen neighborhood tensions ii to relief of the poor and distressed or of the underprivileged advancement of religion v2 eliminate prejudice and discrimination iii to defend human and civil rights secured_by law or iv to combat community deterioration and juvenile delinquency sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations exempt from federal_income_tax under sec_501 under sec_512 of the code the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it tess allowable deductions directly connected with the carrying on of such trade_or_business both computed with the modifications provided in subsection b sec_513 of the code defines the term unrelated trade business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise or performance by an organization of the purpose or function constituting the basis for its exemption sec_1 513-i d of the income_tax regulations provides that a trade_or_business is related to exempt purposes only where the conduct of the business activity has a causal relationship to the achievement of any exempt_purpose and is substantially related for purposes of sec_513 only if the causal relationship is a substantial one thus for the conduct_of_a_trade_or_business from which a particular amount of gross_income derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services for which the gross_income is derived must contribute importantly to the accomplishment of those purposes revrul_69_269 1969_1_cb_160 holds that the operation of a parking lot for patients and visitors only by a sec_501 haspital does not constitute unrelated_trade_or_business under sec_513 of the code in revrul_85_2 c the service determined that an organization that providing legal assistance to guardians ad litem who represent abused and neglected children before a juvenile court that requires their appointment lessens the burdens of government and therefore qualifies for exemption under sec_501 c of the code as part of its analysis the service examined whether the organization's activities are activities that a governmental_unit considers to be its burdens and whether such activities actually lessen such governmental burden the ruling notes that a favorable working relationship between the government and the organization is strong evidence that the organization is actually lessening the burdens of the government in revrul_69_269 the hospital's charitable purposes were furthered by the operation of a similarly the construction and operation of the garage in close proximity to the parking facility shuttle system will contribute importantly to your educational and scientific purpose of promoting the use of maglev technology in the development of public transportation systems passengers are an important ingredient in creating an effective demonstration model the lack of parking curreritly available at that location and in the surrounding downtown area would without the garage create a lack of potential riders the public transportation system provided by the city and county through z as well as the numerous municipal parking facilities provided by the city are objective manifestations by the city and county that they consider such activities to be part of their governmental burden and involvement of the city and county through the parking tax abatements the property_tax agreement the guaranty agreement and the grant of right of ways and other needed approvals is strong evidence that they believe the project will actually lessen that burden the support accordingly we rule as follows the construction and operation of the garage will not adversely affect the your status as a tax-exempt public charity under sec_501 ci of the code the operation of the proposed garage will be substantially related to the your charitable educational and scientific tax-exempt purposes and it will lessen the burdens of government the proposed garage will not constitute an unrelated_trade_or_business within the meaning of sec_513 of the code the income generated by the proposed garage will not constitute unrelated_business_taxable_income within the meaning of sec_512 of the code and will not be subject_to tax under sec_511 this ruling letter is directed only to the organization that requested it sec_6110 of the internal_revenue_code provides that this ruling may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed robert c haiper 3h robert c harper jr id chief exempt_organizations technical branch ry
